From: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Sent: Monday, April 6, 2020 8:39 AM
To: Brian Litmans <blitmans@trustees.org>
Subject: RE: Motion to lift stay and motion to expedite

Brian—
OK, I’ll set aside some time tomorrow for a response on this.
Take care, Lael


From: Brian Litmans <blitmans@trustees.org>
Sent: Monday, April 6, 2020 8:11 AM
To: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Subject: Re: Motion to lift stay and motion to expedite

Thanks Lael,

I appreciate you getting back to me so promptly. I will represent to the court that the State can
file a response by Wednesday. As expressed in past emails, my concern is that the unnecessary
delay will leave the court with little time to review the briefs prior to the Corps issuing its
decision. As you are well aware, under the CWA regulations, the Corps cannot issue a decision
with a Proposed Determination in place. If EPA unlawfully withdrew the Proposed
Determination, it has significant legal bearing on the permitting process. If successful in the
lawsuit, our relief would be significantly impaired should the Corps issue its record of decision
prior to having the withdrawal of the Proposed Determination vacated. I understand your
concerns regarding responding to the global pandemic. However, at this time, the only ones
that would be impacted substantially during April, the period of the stay, are the parties, as we
are in the midst of briefing. If the stay is lifted, we will conclude briefing at the end of the
month, at the earliest. Because the attorneys for the case are all working remotely, and working
just as much as they were prior to the stay at home orders, there is no substantial impact to our
work by moving forward with this case at this time. Ultimately, the question is up to the court
and as they instructed in their order, parties can seek relief if there is good cause. We believe
good cause exists and the proper course is to file a motion to lift the stay with the court
pursuant to MGO 20-11 B.5.

Sincerely, Brian



Brian Litmans
Senior Staff Attorney
Trustees for Alaska
1026 W. 4th Ave., Suite 201
Anchorage, Alaska 99501
office (907) 433-2007
fax (907) 276-7110




                                                             Exhibit
           Case 3:19-cv-00265-SLG Document 67-2 Filed 04/06/20       B to Litmans
                                                                  Page      1 of 3Decl., Page 1
blitmans@trustees.org
Pronouns: he/him




We use the law to protect and defend Alaska’s lands, waters, wildlife, and people.

We recognize that we live and work within the traditional lands of the Indigenous Peoples of Alaska, and that our offices are located on the traditional
territories of the Dena’ina Peoples. We acknowledge the place-based knowledge of these peoples, and are grateful for their ancestral and current
stewardship of these lands.

The information contained in this email message may be privileged, confidential and protected from disclosure. If you are not the intended recipient,
any dissemination, distribution or copying is strictly prohibited. If you think that you have received this email message in error, please email the sender
at blitmans@trustees.org.

*please consider the environment before printing




From: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Sent: Monday, April 6, 2020 7:54 AM
To: Brian Litmans <blitmans@trustees.org>; Nitczynski, Mark (ENRD) <Mark.Nitczynski@usdoj.gov>
Subject: Re: Motion to lift stay and motion to expedite

Brian--I'm surprised the plaintiffs are moving forward with this so aggressively. The state's
position continues to be what I sent in my email on Thursday--I just don't see that this is the
kind of thing that needs the court's priority attention in a crisis. My reading of the standing
order is that it's really up to the judges to let us know if they want our case to keep moving
forward, not for us to be raising our hands. I certainly don't think this calls for expedited
consideration. This Pebble issue has been out there in one form for another for a decade.
Anyway, I suppose I'll file a short opposition to that effect if the plaintiffs file today. I think I can
get it in by Wednesday. I don't want to make a big deal about it, honestly, I just can't agree this
is an emergency when there are so many real emergencies out there.
If you want to talk on the phone, I'm on my cell working from home these days 907 723 9947.
Please feel free to call. Same goes for you Mark, if you want to discuss this.
--Lael


From: Brian Litmans <blitmans@trustees.org>
Sent: Friday, April 3, 2020 6:43 PM
To: Nitczynski, Mark (ENRD) <Mark.Nitczynski@usdoj.gov>
Cc: Harrison, Lael (LAW) <lael.harrison@alaska.gov>
Subject: Motion to lift stay and motion to expedite

Counsel,

In addition to filing a motion to lift the stay on Monday, we plan on filing a motion to expedite
consideration. Can you please let me know your position by 11am Monday morning?




                                                                  Exhibit
                Case 3:19-cv-00265-SLG Document 67-2 Filed 04/06/20       B to Litmans
                                                                       Page      2 of 3Decl., Page 2
Thank you, Brian


Brian Litmans
Senior Staff Attorney
Trustees for Alaska
1026 W. 4th Ave., Suite 201
Anchorage, Alaska 99501
office (907) 433-2007
fax (907) 276-7110
blitmans@trustees.org
Pronouns: he/him




We use the law to protect and defend Alaska’s lands, waters, wildlife, and people.

We recognize that we live and work within the traditional lands of the Indigenous Peoples of Alaska, and that our offices are located on the traditional
territories of the Dena’ina Peoples. We acknowledge the place-based knowledge of these peoples, and are grateful for their ancestral and current
stewardship of these lands.

The information contained in this email message may be privileged, confidential and protected from disclosure. If you are not the intended recipient,
any dissemination, distribution or copying is strictly prohibited. If you think that you have received this email message in error, please email the sender
at blitmans@trustees.org.

*please consider the environment before printing




                                                                  Exhibit
                Case 3:19-cv-00265-SLG Document 67-2 Filed 04/06/20       B to Litmans
                                                                       Page      3 of 3Decl., Page 3
